Title: To James Madison from Joseph P. Prince, 10 April 1813
From: Prince, Joseph P.
To: Madison, James


Respected Sir,
Charleston So Carolina April 10th. 1813
The liberty I take I trust you will excuse, It is, Sir, for the Purpose of making known to you the manner in which I have been Treated by the navy Department. I have, Sir, taken the liberty of Inclosing to you my midshipmans appointment to shew you the length of time I served, as a Midshipman in the Service of my Country, with a full expectation that at some futer day, I might obtain Promotion. Sir, in the year Ninety nine, I enterd the Navy as a midshipman, in Eighteen Hundred and nine I was Promoted, to a Sailing Master in Eighteen Hundred and Twelve, Mr Charles, F, Grandison was appointed a Sailing master, and between five and Six months after he was appointed a Master, he was Promoted to a Lieutt over me, this Sir, was done by Mr. Hamilton, I regret making Known to you Excellency my feelings on this occurrence, I have Sir served my Country for Ten or Twelve Years boath as an Officer on board Ship and on Shore, on the 24th June 1812, I wrote to Mr. Hamilton, saying that if Mr. Grandison was Promoted over me, I should be compeled to Resign, unless Mr Grandison could Shew, in any way where he had Signalized himself for the good of my Country and not his, Mr Grandison Sir, Values himself on being the natural son of Sir Sidney Smiths, what I assert to your Excellancey, I am ready and willing to be accountable for, I therefore think it a hard case that a native born, American, a South Carolinian should be compeled to quit the service of his Country, at this particular moment, to give way to Mr. Grandison, who has acted far beneath the Dignity of the Gentleman, or the Officer, who has been branded with the Epithet, of Coward, with Impunity.
Your Excellancey will I trust pardon the liberty and over look the Freedom, of my Language, for in this instance I have been wounded in the most Tender Point. I trust your Excellencey will take these circumstances in to consideration and have me Reinstated in the navy, as a master, I had Sir the Honor of being introduced to you by Colonel John R. Fenwick, of United States Armey, last Janua⟨r⟩y Twelve months; after wishing your Excellency many years of Health and Happiness I subscribe myself your Obt. and very huml. Sert.
Joseph. P. Prince
